Citation Nr: 1726365	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected lumbar strain disability. 

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected lumbar strain disability.

3.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to the service-connected lumbar strain disability. 

4.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to the service-connected lumbar strain disability. 

5.  Entitlement to automobile and adaptive equipment or adaptive equipment. 

6.  Entitlement to special monthly compensation (SMC) based on the loss of use of upper and lower extremities.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had active service from December 1975 to February 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim of service connection for right and left knee disabilities, the Veteran underwent a VA examination in May 2014.  The examiner provided a negative opinion with respect to secondary service connection; however, he failed to provide an opinion that addressed whether the Veteran's bilateral degenerative joint disease of the knees was due to active service.  Therefore, another opinion is required to determine whether the Veteran's current bilateral degenerative joint disease of the knees had its onset in service or is etiologically related to service, as the aforementioned VA opinion is not adequate for adjudicative purposes.  

In addition, VA has a duty to assist the Veteran by obtaining the Veteran's complete Social Security Administration (SSA) records.  Significantly, throughout the record and during the course of VA treatment, the Veteran has consistently reported that he was in receipt of SSA disability benefits for multiple disabilities since 1977.  There is no indication of record that the AOJ attempted to obtain the Veteran's complete SSA records, nor are the SSA records associated with the file. As such records are potentially relevant to the Veteran's claims; they must be obtained from SSA on remand.  38 C.F.R. § 3.159(c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the outcome of the automobile and adaptive equipment and SMC claims are in part dependent on the outcome of the service connection claims on appeal.  Therefore, the automobile and adaptive equipment and SMC claims are inextricably intertwined with the service connection claims and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the most recent VA outpatient treatment records in the record are dated in February 2016 from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained, to include SSA medical records and determinations, as well as all VA outpatient treatment records since February 2016.  All attempts to secure this evidence must be documented in the record by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who rendered the May 2014 opinion, if available.

Following the review of the record, the examiner should state a medical opinion with respect to each right and left knee disorder present during the appeal period as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The Veteran's report of symptomatology since military service should be fully considered and discussed when offering an opinion.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information (if any) that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The AOJ should also undertake any additional development deemed necessary.  

4.  After considering any additional evidence received and conducting any development deemed appropriate, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




